107 F.3d 557
UNITED STATES of America, Appellee,v.Desmond ROUSE;  Jesse Rouse;  Garfield Feather;  RussellHubbeling, Appellants.
Nos. 95-SDSF1554, 95-SDSF1556, 95-SDSF1558 and 95-1559SDSF.
United States Court of Appeals,Eighth Circuit.
Feb. 6, 1997.

1
Appeal from the United States District Court for the District of South Dakota.


2
Prior report:  100 F.3d 560.


3
Appellee's petition for rehearing has been considered by the court and is granted.  The opinion and judgment of this court filed on November 12, 1996, are vacated.  The case is set for oral argument before the court en banc on Tuesday, April 15, 1997, in St. Louis, Missouri.